Order, Supreme Court, New York County (Arthur Blyn, J.), entered February 9,1984, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of directing that respondents allow inspection of their sales journals, cash receipts records, cash disbursements records, invoices, canceled checks and income tax returns, as well as the records described in said order, as requested in the motion seeking resettlement, and that inspection be permitted to proceed on 10 business days from 11 a.m. to 4 p.m. over a period of 15 consecutive business days, and otherwise affirmed, with costs. 11 The appeal from the order and judgment, Supreme Court, New York County (Arthur Blyn, J.), dated September 7, 1983, is dismissed as superseded, without costs. 11 Petitioner owns 40% of the stock of respondent DSI Enterprises, Inc., and is a director of that corporation which owns all of the stock of the other respondent corporations. As Special Term properly held in deciding the motion which resulted in the orders appealed from, a corporate director has an absolute and unqualified right to inspect the corporate books and records (Matter of Cohen v Cocoline Prods., 309 NY 119; Matter ofMaidman v Central Foundry Co., 27 AD2d 923). 11A stockholder has the right to inspect the books of his corporation at a proper time and place and for a proper purpose (Matter of Steinway, 159 NY 250; Matter of Durr v Paragon Trading Corp., 270 NY 464; Matter of Crane Co. v Anaconda Co., 39 NY2d 14). H There was no showing of any reason why such inspection should be denied. 11 The direction in the court’s decision was not embodied in the resettled order which improperly limited the books and records to be inspected. Accordingly, we have modified the resettled order so as to permit inspection of the records that were excluded and to expand the time for such inspection. Concur — Sandler, J. P., Carro, Asch, Silverman and Fein, JJ.